Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, as dependent upon claim 1, of U.S. Patent No. 11,294,207. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5, as dependent upon claim 1, of U.S. Patent No. 11,294,207 anticipates the instant application’s claim 1 recitation of a plurality of unit cells; an active layer, a plurality of antenna patterns, and a mirror layer wherein the distance between adjacent refractive index changing areas of the plurality of refractive index changing areas is less than ½ of the width of each of the plurality of refractive index changing areas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-10, and 13-14
Claims 1-4, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Gate-Tunable Conducting Oxide Metasurfaces, Nano Lett. 2016, 16, 5319−5325; Huang”).
Regarding independent claim 1, Huang discloses in figure 1, and related text, a gate-tunable metasurface: 
“The structure consists of a quartz substrate, gold back plane, and a thin ITO film followed by a thin alumina film on which we pattern connected gold stripe nanoantenna array.” Huang, fig. 1, caption.
“Voltage is applied between the stripe antenna and the bottom gold resulting in the formation of charge accumulation at the Al2O3/ITO interface.” Huang, fig. 1, caption.
“Unit cell dimensions are chosen as follows: width of stripe antenna w = 250 nm, thicknesses of the stripe antenna, Al2O3, ITO, and Au back plane are t1 = 50 nm, t2 = 5 nm, t3 = 20 nm, t4 = 80 nm, respectively.” Huang, fig. 1, caption.
“The periodicity of the unit cell is p = 400 nm.” Huang, fig. 1, caption.
“When applied voltage is sufficiently high, an electron accumulation region forms in ITO at the Al2O3/ITO interface…” Huang, fig. 1, caption.
“For gate biasing, stripe antennas are connected to electrodes.”
Huang, Figure 1a.

    PNG
    media_image1.png
    473
    717
    media_image1.png
    Greyscale




Although claim 1 of the instant application recites “a refractive index that changes” while Huang recites modulating and varying a “complex refractive index;” Huang, p. 5320; one of ordinary skill in the art at the time of filing would recognize that Huang renders obvious: an optical modulator comprising: a plurality of unit cells; an active layer comprising a plurality of refractive index changing areas that are separated from each other in a horizontal direction, each of the plurality of refractive index changing areas having a refractive index that changes based on an electrical signal applied thereto; a plurality of antenna patterns provided over the active layer; and a mirror layer provided under the active layer opposite to the plurality of antenna patterns, wherein the distance between adjacent refractive index changing areas of the plurality of refractive index changing areas is less than ½ of the width of each of the plurality of refractive index changing areas; as recited in claim 1, because the result configuration would enable ‘dynamic electrical control of the phase and amplitude of plane waves.’ Huang, Abstract.
Metasurfaces composed of planar arrays of subwavelength artificial structures show promise for extraordinary light manipulation. They have yielded novel ultrathin optical components such as flat lenses, wave plates, holographic surfaces, and orbital angular momentum manipulation and detection over a broad range of the electromagnetic spectrum. However, the optical properties of metasurfaces developed to date do not allow for versatile tunability of reflected or transmitted wave amplitude and phase after their fabrication, thus limiting their use in a wide range of applications. Here, we experimentally demonstrate a gate-tunable metasurface that enables dynamic electrical control of the phase and amplitude of the plane wave reflected from the metasurface. Tunability arises from field-effect modulation of the complex refractive index of conducting oxide layers incorporated into metasurface antenna elements which are configured in reflect array geometry. We measure a phase shift of 180° and ∼30% change in the reflectance by applying 2.5 V gate bias. Additionally, we demonstrate modulation at frequencies exceeding 10 MHz and electrical switching of ±1 order diffracted beams by electrical control over subgroups of metasurface elements, a basic requirement for electrically tunable beam-steering phased array metasurfaces. In principle, electrically gated phase and amplitude control allows for electrical addressability of individual metasurface elements and opens the path to applications in ultrathin optical components for imaging and sensing technologies, such as reconfigurable beam steering devices, dynamic holograms, tunable ultrathin lenses, nanoprojectors, and nanoscale spatial light modulators.
Huang, Abstract.
Regarding claims 1-4, 9-10, and 13-14, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang, as applied in the rejection of claim 1, to comprise:
2. The optical modulator of claim 1, wherein a distance between adjacent refractive index changing areas of the plurality of refractive index changing areas is within a range of 0.1 μm to 0.5 μm.
3. The optical modulator of claim 1, wherein a distance between adjacent refractive index changing areas of the plurality of refractive index changing areas is equal to or less than a distance between adjacent antenna patterns of the plurality of antenna patterns.
4. The optical modulator of claim 1, wherein the plurality of refractive index changing areas are arranged one-dimensionally or two-dimensionally.
9. The optical modulator of claim 1, wherein the mirror layer comprises a metal mirror corresponding to the plurality of unit cells.
10. The optical modulator of claim 1, wherein the mirror layer comprises a plurality of metal mirrors that are separated from each other and correspond to the plurality of unit cells, respectively.
13. The optical modulator of claim 1, wherein a thickness of each of the plurality of refractive index changing areas is less than a thickness of the mirror layer.
14. A beam steering system comprising: a laser light source configured to emit a laser beam; an optical modulator configured to steer the laser beam received from the laser light source, the optical modulator comprising a plurality of unit cells; and a detector configured to detect the steered laser beam, wherein the optical modulator comprises: an active layer comprising a plurality of refractive index changing areas that respectively corresponds to the plurality of unit cells and are separated from each other in a horizontal direction, each of the plurality of refractive index changing areas having a refractive index that changes based on an electrical signal applied thereto; a plurality of antenna patterns provided over the active layer; and a mirror layer provided under the active layer opposite to the plurality of antenna patterns, wherein the distance between adjacent refractive index changing areas of the plurality of refractive index changing areas is less than ½ of the width of each of the plurality of refractive index changing areas.
because the result configurations would enable ‘dynamic electrical control of the phase and amplitude of plane waves.’ Huang, Abstract.
Claims 5-6, 8, and 11-12
Claims 5-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Gate-Tunable Conducting Oxide Metasurfaces, Nano Lett. 2016, 16, 5319−5325; Huang”), as applied in the rejection of claims 1-4, 9-10, and 13-14, and further in view of Zhang et al. (Gate-tunable optical filter based on conducting oxide metasurface heterostructure, Opt. Lett. 44, 3653-3656 (2019); “Zhang”).
Regarding claims 5-6, 8, and 11-12, Zhang discloses in figures 1 and 4, and related text, that insulating layers of HfO2 vertically separate the antenna layer from the active layer and the active layer from the mirror layer, while a silica substrate horizontally separates antenna/active/mirror stacks; and a driving circuit coupled to the top antenna layer and the bottom mirror layer.
Zhang, Figures 1 and 4(a)
    PNG
    media_image2.png
    470
    735
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    201
    317
    media_image3.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang to disclose:
5. The optical modulator of claim 1, wherein the plurality of refractive index changing areas are electrically separated from each other.
6. The optical modulator of claim 1, wherein the plurality of refractive index changing areas are electrically connected to each other.
8. The optical modulator of claim 1, wherein an insulating material is provided between each of the plurality of refractive index changing areas.
11. The optical modulator of claim 1, further comprising an insulating layer provided between the active layer and the plurality of antenna patterns or between the active layer and the mirror layer, or both between the active layer and the plurality of antenna patterns and between the active layer and the mirror layer.
12. The optical modulator of claim 1, further comprising a plurality of unit cell drivers provided under the mirror layer and configured to apply an electrical signal to the plurality of unit cells.
because the resulting configurations would facilitate “realization of … compact photonic/plasmonic integrated devices.” Zhang, Abstract.
Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Gate-Tunable Conducting Oxide Metasurfaces, Nano Lett. 2016, 16, 5319−5325; Huang”), as applied in the rejection of claims 1-4, 9-10, and 13-14, and further in view of Han et al. (2017/0031183; “Han”).
Regarding claim 7, Han discloses oxides that have optical properties that change in response to electrical signals. Han, par. [0054] (“the permittivity change layer … may include an electro-optic material, a valid permittivity of which changes when an electrical signal is applied, such as LiNbO3”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang, as applied in the rejection of claim 1, such that the plurality of refractive index changing areas comprise an oxide semiconductor because the result configuration would enable ‘dynamic electrical control of the phase and amplitude of plane waves.’ Huang, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874